File No . 2-68671 811-3081 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 60 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 60 [X] (Check appropriate box or boxes.) Dreyfus Appreciation Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement 2. Part C to the Registration Statement (including signature page). 3. Exhibit (n) to Item 28 to the Registration Statement This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 as Exhibit (n) to Item 28 to this Registration Statement of Form N-1A. Part A of the Registration Statement was filed on April 28, 2015 pursuant to Rule 485(b) under the Securities Act of 1933 and is incorporated by reference herein; and Part B of the Registration Statement was filed on February 1, 2016 pursuant to Rule 497(e) under the Securities Act of 1933 and is incorporated by reference herein. DREYFUS APPRECIATION FUND, INC. PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 26 to the Registration Statement on Form N-1A, filed on February 28, 1995 ("Post-Effective Amendment No. 26"). (a)(2) Articles of Amendment are incorporated by reference to Exhibit (a)(2) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on April 27, 2000 ("Post- Effective Amendment No. 34 "). (a)(3) Form of Articles Supplementary and Articles Amendment are incorporated by reference to Exhibit (a)(3) of Post-Effective Amendment No. 52 to the Registration Statement on Form N-1A, filed on June 20, 2013 ("Post-Effective Amendment No. 52"). (b) Registrant's Amended and Restated By-Laws are incorporated by reference to Exhibit 77Q1 of the Registrant's N-SAR, filed on February 29, 2012. (d)(1) Investment Advisory Agreement is incorporated by reference to Exhibit (d)(1) of Post-Effective Amendment No. 58 to the Registration Statement on Form N-1A, filed on October 2, 2015. (d)(2) Sub-Investment Advisory Agreement is incorporated by reference to Exhibit (d)(2) of Post- Effective Amendment No. 45 to the Registration Statement on Form N-1A, filed on April 28, 2010 ("Post-Effective Amendment No. 45"). (e)(1) Amended and Restated Distribution Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 46 to the Registration Statement on Form N-1A, filed on April 27, 2011 ("Post-Effective Amendment No. 46"). (e)(2) Forms of Service Agreement are incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 34. (e)(3) Supplemental Sales Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A, filed on April 30, 2007. (g)(1) Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. (g)(2) Amendment to Custody Agreement is incorporated by reference to Exhibit (g)(2) of Post- Effective Amendment No. 54 to the Registration Statement on Form N-1A, filed on April 29, (h)(1) Shareholder Services Plan is incorporated by reference to Exhibit (9) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on April 22, 1998. (h)(2) Form of Amended and Restated Transfer Agency Agreement is incorporated by reference to Exhibit (h)(2) of Post-Effective Amendment No. 50 to the Registration Statement on Form N-1A, filed on April 29, 2013 ("Post-Effective Amendment No. 50"). (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (10) of Post- Effective Amendment No. 26. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 57 to the Registration Statement on Form N-1A, filed on April 28, 2015 ("Post-Effective Amendment No. 57"). (p)(1) Code of Ethics a dopted by the Registrant, Registrant’s Adviser and Registrant’s Distributor is incorporated by reference to Exhibit (p)(1) of Post-Effective No. 57. (p)(2) Code of Ethics adopted by the Sub-Investment Adviser to the Registrant is incorporated by reference to Exhibit (p)(2) of Post-Effective Amendment No. 46. (p)(3) Code of Ethics of the Non-management Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(3) of Post-Effective Amendment No. 45. (n) Rule 18f-3 Plan* Other Exhibits (a) Power of Attorney, dated February 18, 2015, is incorporated by reference to Other Exhibit (a) of Post-Effective Amendment No. 57. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibit (b) of Post- Effective Amendment No. 45. *Filed herewith. Item 29. Persons Controlled by or Under Common Control with Registrant None. Item 30. Indemnification The Registrant's charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys' fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, that no board member or officer of the Registrant may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article Seventh of the Registrant's Articles of Incorporation and any amendments thereto, Article VIII of the Registrant's By-Laws and Section 2-418 of the Maryland General Corporation Law. Item 31. Business and Other Connections of Investment Adviser Dreyfus and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as an investment adviser, sub-investment adviser or administrator. Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Name and Position With Dreyfus Other Businesses Position Held Dates J. Charles Cardona MBSC Securities Corporation ++ Director 6/07  Present President and Director Executive Vice President 6/07  3/15 Chairman 2/13 - Present BNY Mellon Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin MBSC Securities Corporation ++ Executive Vice President 3/15 - Present Vice Chair and Director Bradley J. Skapyak MBSC Securities Corporation ++ Executive Vice President 6/07 - Present Chief Operating Officer and Director The Bank of New York Mellon *** Senior Vice President 4/07 - Present The Dreyfus Family of Funds ++ President 1/10 - Present Dreyfus Transfer, Inc. ++ Chairman 5/11 - Present Director 5/10 - Present Joseph W. Connolly The Dreyfus Family of Funds ++ Chief Compliance Officer 10/04 - Present Chief Compliance Officer BNY Mellon Funds Trust ++ Chief Compliance Officer 10/04 - Present MBSC Securities Corporation ++ Chief Compliance Officer 6/07  Present Christopher O'Connor MBSC Securities Corporation ++ Director 3/12  3/15 Chief Administrative Officer Executive Vice President 12/11  Present Name and Position With Dreyfus Other Businesses Position Held Dates Bennett A. MacDougall The Bank of New York Associate General 6/15 - Present Chief Legal Officer Mellon Corporation ++ Counsel Deutsche Bank Director and Associate 6/05 - 6/15 60 Wall Street General Counsel New York, NY 10005 Deutsche Investment Management Chief Legal Officer 11/08 - 6/15 Americas, Inc. 345 Park Avenue New York, NY 10154 Kim Mustin MBSC Securities Corporation ++ Chief Executive Officer 3/15 - Present Executive Vice President  North American Distribution MBSC Securities Corporation ++ Director 10/14 - Present MBSC Securities Corporation ++ Executive Vice President 10/14 - 3/15 BNY Mellon Investments CTA, LLC* Manager 3/15 - Present BNY Mellon Investments CTA, LLC* President 3/15 - Present Charles Doumar Alcentra NY LLC ++ Assistant Treasurer - Tax 9-14 - Present Vice President  Tax Alcentra US. Inc.  Assistant Treasurer - Tax 9-14 - Present Alternative Holdings I, LLC *** Assistant Treasurer - Tax 1/14 - Present Alternative Holdings II, LLC *** Assistant Treasurer - Tax 1/14 - Present Asset Recovery II, LLC *** Assistant Treasurer 9/13  Present Asset Recovery III, LLC *** Assistant Treasurer 9/13  3/15 Asset Recovery IV, LLC *** Assistant Treasurer 9/13  Present Asset Recovery V, LLC *** Assistant Treasurer 9/13  Present Asset Recovery VII, LLC *** Assistant Treasurer 9/13  3/15 Asset Recovery IX, LLC *** Assistant Treasurer 3/14  3/15 Name and Position With Dreyfus Other Businesses Position Held Dates Asset Recovery X, LLC *** Assistant Treasurer 3/14  3/15 Asset Recovery XIII, LLC *** Assistant Treasurer 3/13  Present Asset Recovery XIV, LLC *** Assistant Treasurer 3/13  Present Asset Recovery XIX, LLC *** Assistant Treasurer 7/13  Present Asset Recovery XV, LLC *** Assistant Treasurer 3/13  3/15 Asset Recovery XVI, LLC *** Assistant Treasurer 3/13  Present Asset Recovery XVII, LLC *** Assistant Treasurer 3/13  3/15 Asset Recovery XVIII, LLC *** Assistant Treasurer 7/13  3/15 Asset Recovery XX, LLC *** Assistant Treasurer 7/13  Present Asset Recovery XXI, LLC *** Assistant Treasurer 7/13  3/15 Asset Recovery XXII, LLC *** Assistant Treasurer 7/13  Present Asset Recovery XXIII, LLC *** Assistant Treasurer 7/13  Present BNY Alcentra Group Holdings, Inc. Assistant Treasurer - Tax 3/13 - Present  BNY Capital Funding LLC *** Assistant Treasurer  Tax 9/13 - Present BNY Investment Strategy and Solutions Assistant Treasurer  Tax 6/15 - Present Group, LLC * BNY Mellon Community Development Assistant Treasurer  Tax 10/13 - Present Corporation ^^^^^ Name and Position With Dreyfus Other Businesses Position Held Dates BNY Mellon Distributors Holdings Inc. Assistant Treasurer  Tax 6/14  Present # BNY Mellon Investments CTA, LLC * Assistant Treasurer 9/13  Present BNY Mellon Investment Servicing Assistant Treasurer 3/14  Present (US) Inc. + BNY Mellon Investment Servicing Assistant Treasurer 3/14  Present Trust Company # BNY Mellon Trust of Delaware # Assistant Treasurer 11/13  Present IVY Asset Management LLC + Assistant Treasurer 9/13  Present Mellon Hedge Advisors, LLC * Assistant Treasurer 10/13  Present MUNB Loan Holdings, LLC *** Assistant Treasurer 10/13  Present 484Wall Capital Management LLC *** Assistant Treasurer  Tax 10/13  Present Airlease Incorporated  Assistant Treasurer  Tax 7/13  Present Albridge Solutions, Inc.  Assistant Treasurer  Tax 7/13  Present Allomon Corporation  Assistant Treasurer  Tax 5/13  Present AP Residential Realty, Inc.  Assistant Treasurer  Tax 8/13  Present APT Holdings Corporation # Assistant Treasurer  Tax 11/13  Present AURORA-IRE, Inc.  Assistant Treasurer  Tax 7/13  Present Name and Position With Dreyfus Other Businesses Position Held Dates B.I.E. Corporation + Assistant Treasurer  Tax 12/13  Present B.N.Y. Holdings (Delaware) Assistant Treasurer  Tax 4/13  Present Corporation # BNY Capital Corporation *** Assistant Treasurer  Tax 9/13  Present BNY Capital Markets Holdings, Inc. *** Assistant Treasurer  Tax 9/13  Present BNY Capital Resources Corporation Assistant Treasurer  Tax 3/13  Present ##### BNY Cargo Holdings LLC *** Assistant Treasurer  Tax 7/13  Present BNY Catair LLC  Assistant Treasurer  Tax 7/13  Present BNYM CSIM Funding LLC +++ Assistant Treasurer  Tax 7/14  Present BNY Falcon Three Holding Corp. *** Assistant Treasurer  Tax 7/13  Present BNY Foreign Holdings, Inc. *** Assistant Treasurer  Tax 10/13  Present BNY Gator LLC *** Assistant Treasurer  Tax 7/13  Present BNY Hitchcock Holdings LLC *** Assistant Treasurer  Tax 7/13  Present BNY Housing I Corp.  Assistant Treasurer  Tax 7/13  Present BNY Housing II LLC *** Assistant Treasurer  Tax 7/13  Present BNY ITC Leasing, LLC *** Assistant Treasurer  Tax 7/13  Present BNY Lease Equities (Cap Funding) Assistant Treasurer  Tax 7/13  Present LLC ##### Name and Position With Dreyfus Other Businesses Position Held Dates BNY Lease Holdings LLC *** Assistant Treasurer  Tax 7/13  Present BNY Lease Partners LLC *** Assistant Treasurer  Tax 7/13  Present BNY Leasing Edge Corporation *** Assistant Treasurer  Tax 7/13  Present BNY Mellon Alternative Investments Assistant Treasurer  Tax 10/13  Present Holdings LLC *** BNY Mellon Capital Markets, LLC Assistant Treasurer  Tax 7/13  Present ^^^^^ BNY Mellon Clearing Holding Assistant Treasurer  Tax 7/13  Present Company, LLC *** BNY Mellon Fixed Income Securities, Assistant Treasurer  Tax 8/13  Present LLC *** BNY Mellon Trust Company of Illinois Assistant Treasurer  Tax 3/13  Present ***** BNY Mezzanine Funding LLC ***** Assistant Treasurer  Tax 5/13  Present BNY Mezzanine Holdings LLC ***** Assistant Treasurer  Tax 5/13  Present BNY Mezzanine Non NY Funding Assistant Treasurer  Tax 5/13  Present LLC ***** BNY Mezzanine NY Funding LLC Assistant Treasurer  Tax 5/13  Present ***** BNY Partnership Funding LLC *** Assistant Treasurer  Tax 7/13  Present BNY Partnership Funding LLC *** Manager 11/14  6/15 Name and Position With Dreyfus Other Businesses Position Held Dates BNY Rail Maintenance LLC *** Assistant Treasurer  Tax 7/13  Present BNY Recap I, LLC # Assistant Treasurer  Tax 9/13  Present BNY Salvage Inc. *** Assistant Treasurer  Tax 3/13  Present BNY Waterworks, Inc.  Assistant Treasurer  Tax 7/13  Present BNY Wings, Inc.  Assistant Treasurer  Tax 7/13  Present BNYM GIS Funding I LLC *** Assistant Treasurer  Tax 6/13  Present BNYM GIS Funding III LLC *** Assistant Treasurer  Tax 6/13  Present Amherst Capital Management, LLC *** Assistant Treasurer  Tax 11/14  Present BNYM RECAP Holdings, LLC *** Assistant Treasurer  Tax 11/14  Present BNY-N.J. I Corp. *** Assistant Treasurer  Tax 4/13  Present BNY-N.J. II Corp. *** Assistant Treasurer  Tax 4/13  Present Boston Safe Deposit Finance Company, Assistant Treasurer  Tax 7/13  Present Inc. * CenterSquare Investment Management Assistant Treasurer  Tax 12/13  Present Holdings, Inc. +++ CenterSquare Investment Management, Assistant Treasurer  Tax 12/13  Present Inc. +++ Coates Holding LLC # Assistant Treasurer  Tax 3/15 - Present Name and Position With Dreyfus Other Businesses Position Held Dates Colson Services Corp. ^ Assistant Treasurer  Tax 3/14 - Present Cutwater Asset Management Corp. +++++ Assistant Treasurer  Tax 1/15 - Present Cutwater Holdings LLC +++++ Assistant Treasurer  Tax 1 //15 - Present Cutwater Investor Services Corp. +++++ Assistant Treasurer - Tax 1/15 - Present Dreyfus Service Organization, Inc. ++ Assistant Treasurer  Tax 3/14 - Present EACM Advisors LLC ^^ Assistant Treasurer  Tax 1/14 - Present Eagle Access LLC ^^^ Assistant Treasurer  Tax 1/14 - Present Eagle Investment Systems LLC ^^^^ Assistant Treasurer  Tax 1/14 - Present ECM DE. LLC *** Assistant Treasurer  Tax 1/14 - Present GIS Holdings (International) Inc. # Assistant Treasurer  Tax 6/14  12/14 Hamilton Floating Rate Fund Holdings, Assistant Treasurer  Tax 5/13  Present LLC *** HedgeMark International, LLC ## Assistant Treasurer  Tax 5/14  Present iNautix (USA) LLC ### Assistant Treasurer  Tax 11/13  Present IRE-1, Inc.  Assistant Treasurer  Tax 7/13  Present IRE-AC, Inc.  Assistant Treasurer  Tax 7/13  Present IRE-BC, Inc.  Assistant Treasurer  Tax 7/13  Present Name and Position With Dreyfus Other Businesses Position Held Dates IRE-SB, Inc.  Assistant Treasurer  Tax 7/13  Present Island Waterworks, Inc.  Assistant Treasurer  Tax 7/13  Present ITCMED, Inc. *** Assistant Treasurer  Tax 6/13  5/15 JRHC 1998A LLC #### Assistant Treasurer  Tax 12/13  Present Lockwood Advisors, Inc. ##### Assistant Treasurer  Tax 3/14 - Present Lockwood Insurance, Inc. ##### Assistant Treasurer  Tax 8/14 - Present Lockwood Solutions, Inc. ##### Assistant Treasurer  Tax 8/14 - Present Lease Equities (Texas) Corporation ##### Assistant Treasurer  Tax 7/13  Present Madison Pershing LLC ### Assistant Treasurer  Tax 6/13  Present MAM (MA) Holding Trust * Assistant Treasurer  Tax 8/13  Present MBC Investments Corporation # Assistant Treasurer  Tax 11/13  Present MBSC Securities Corporation ++ Vice President  Tax 2/14 - Present MCDI (Holdings) LLC *** Assistant Treasurer  Tax 9/13  Present Mellon Capital Management Assistant Treasurer  Tax 1/14 - Present Corporation ** Mellon Holdings LLC ++ Assistant Treasurer 2/15 - Present MELDEL Leasing Corporation Number Assistant Treasurer  Tax 9/13  Present 2, Inc. # Name and Position With Dreyfus Other Businesses Position Held Dates Mellon Financial Services Corporation Assistant Treasurer  Tax 7/13  Present #1 + Mellon Financial Services Corporation Assistant Treasurer  Tax 9/13  Present #4 + Mellon Funding Corporation + Assistant Treasurer  Tax 3/14 - Present Mellon Global Investing Corp. + Assistant Treasurer  Tax 5/14 - Present Mellon International Leasing Company Assistant Treasurer  Tax 8/14 - Present # Mellon Leasing Corporation + Assistant Treasurer  Tax 7/13  Present Mellon Life Insurance Company + Assistant Treasurer  Tax 10/13  Present Mellon Overseas Investment Assistant Treasurer  Tax 12/13 - Present Corporation *** Mellon Properties Company **** Assistant Treasurer  Tax 8/13  Present Mellon Residential Funding Assistant Treasurer - Tax 4/14 - Present Corporation ++++ National Residential Assets Corp. *** Assistant Treasurer  Tax 4/13  Present New GSM Holding Corporation ^^^^ Assistant Treasurer  Tax 7/13  Present Newton Capital Management LLC. *** Assistant Treasurer  Tax 8/14 - Present Northern Waterworks, Inc.  Assistant Treasurer  Tax 7/13  Present Name and Position With Dreyfus Other Businesses Position Held Dates NY CRE Asset Holdings, LLC. *** Assistant Treasurer  Tax 1/14 - Present NY CRE Asset Holdings II, LLC. *** Assistant Treasurer  Tax 1/14 - Present One Wall Street Corporation *** Assistant Treasurer  Tax 11/13  Present Pareto New York LLC ++ Assistant Treasurer  Tax 11/13  Present PAS Holdings LLC *** Assistant Treasurer  Tax 6/13  Present Pershing Advisor Solutions LLC ### Assistant Treasurer  Tax 6/13  Present Pershing Group LLC ### Assistant Treasurer  Tax 6/13  Present Pershing Investments LLC *** Assistant Treasurer  Tax 6/13  Present Pershing LLC ### Assistant Treasurer  Tax 7/13  Present Standish Mellon Asset Management Assistant Treasurer  Tax 11/14  Present Company LLC * Stanwich Insurance Agency, Inc. *** Treasurer 12/13  Present TBC Securities Co., Inc. * Assistant Treasurer  Tax 6/13  Present TBCAM, LLC * Assistant Treasurer  Tax 10/13  Present Technology Services Group, Inc. ^^^^^ Assistant Treasurer  Tax 9/13  Present Tennessee Processing Center LLC ^^^^^ Assistant Treasurer  Tax 9/13  Present The Bank of New York Consumer Assistant Treasurer  Tax 7/13  Present Leasing Corporation *** Name and Position With Dreyfus Other Businesses Position Held Dates The Bank of New York Mellon Trust Assistant Treasurer 10/13 - Present Company, National Association + The Boston Company Asset Assistant Treasurer  Tax 8/13  Present Management, LLC * USPLP, Inc. *** Assistant Treasurer  Tax 10/13  Present MBNA Institutional PA Services LLC + Treasurer 7/13  Present MBNA PW PA Services LLC + Treasurer 7/13  Present Stanwich Insurance Agency, Inc. *** Treasurer 12/13  Present BNY Aurora Holding Corp. *** Vice President 11/13  Present Agency Brokerage Holding LLC *** Vice President  Tax 6/13  Present BNY Community Development Vice President  Tax 4/13  5/14 Enterprises Corp. *** Asset Recovery I, LLC *** Assistant Treasurer 9/13 - 11/13 Asset Recovery VI, LLC *** Assistant Treasurer 9/13 - 11/13 Asset Recovery XII, LLC *** Assistant Treasurer 3/13 - 11/13 Jill Gill MBSC Securities Corporation ++ Vice President 6/07  Present Vice President  Human Resources The Bank of New York Mellon *** Vice President 7/08  Present BNY Mellon, National Association + Vice President 7/08 - Present Name and Position With Dreyfus Other Businesses Position Held Dates Tracy A. Hopkins MBSC Securities Corporation ++ Executive Vice President 2/14  Present Vice President - Cash Senior Vice President 2/08  2/14 Strategies Anthony Mayo MBSC Securities Corporation ++ Chief Technology Officer 4/14  Present Vice President  Information Systems Kathleen Geis BNY Mellon International Operations Director 5/05 - Present Vice President (India) Private Limited BNY Mellon, National Association + Managing Director 7/09  10/14 Albridge Solutions, Inc. Managing Director 7/11 - Present BNY Mellon Distributors Holdings, Vice President - 7/11 - Present Inc. # Real Estate BNY Mellon Investment Management Vice President - 10/11 - Present Services LLC # Real Estate BNY Mellon Investment Vice President - 7/11 - Present Servicing (US) Inc. + Real Estate BNY Mellon Performance & Risk Vice President - 7/11 - Present Analytics, LLC + Real Estate BNY Mellon Trust Company of Illinois Vice President - 7/11 - Present ***** Real Estate BNY Mellon Trust of Delaware # Vice President - 7/11 - Present Real Estate CenterSquare Investment Management Vice President - 10/12  Present Holdings, Inc. +++ Real Estate Name and Position With Dreyfus Other Businesses Position Held Dates Eagle Investment Systems LLC ^^^^ Vice President - 7/11  Present Real Estate Ivy Asset Management LLC + Vice President - 7/11  Present Real Estate MBSC Securities Corporation ++ Vice President - 7/11  Present Real Estate Mellon Capital Management Vice President - 7/11  Present Corporation ** Real Estate Mellon Financial Services Vice President - 7/11  Present Corporation #1 + Real Estate Mellon Holdings LLC ++ Vice President - 7/11  Present Real Estate Pareto New York LLC ++ Vice President - 7/11  Present Real Estate SourceNet Solutions, Inc. + Vice President - 7/11  5/13 Real Estate Technology Services Group, Inc. ^^^^^ Vice President - 7/11  Present Real Estate Tennessee Processing Center LLC Vice President - 7/11 - Present ^^^^^ Real Estate The Bank of New York Mellon Trust Vice President - 7/11 - Present Company, National Association + Real Estate Alcentra US, Inc.  Vice President - 7/11 - Present Real Estate BNY Mellon Capital Markets Vice President - 7/11 - Present LLC ^^^^^ Real Estate Name and Position With Dreyfus Other Businesses Position Held Dates Pershing LLC ### Vice President - 7/11 - Present Real Estate The Bank of New York Mellon + Managing Director 7/09 - Present MBNA Institutional PA Services, LLC + Managing Director 7/09  10/14 Claudine Orloski Dreyfus Service Organization ++ Vice President  Tax 8/14  Present Vice President  Tax MBSC Securities Corporation ++ Vice President  Tax 2/12 - Present Asset Recovery II, LLC *** Assistant Treasurer 9/11 - Present Asset Recovery III, LLC *** Assistant Treasurer 9/11  3/15 Asset Recovery IV, LLC *** Assistant Treasurer 9/11  Present Asset Recovery IX, LLC *** Assistant Treasurer 2/11  3/15 Asset Recovery V, LLC *** Assistant Treasurer 9/11  Present Asset Recovery VII, LLC *** Assistant Treasurer 2/11  3/15 Asset Recovery X, LLC *** Assistant Treasurer 2/11  3/15 Asset Recovery XIII, LLC *** Assistant Treasurer 3/11  Present Asset Recovery XIV, LLC *** Assistant Treasurer 3/11  Present Asset Recovery XIX, LLC *** Assistant Treasurer 7/11  Present Asset Recovery XV, LLC *** Assistant Treasurer 3/11  3/15 Asset Recovery XVI, LLC *** Assistant Treasurer 3/11  Present Asset Recovery XVII, LLC *** Assistant Treasurer 3/11  3/15 Asset Recovery XVIII, LLC *** Assistant Treasurer 7/11  3/15 Asset Recovery XX, LLC *** Assistant Treasurer 7/11  Present Name and Position With Dreyfus Other Businesses Position Held Dates Asset Recovery XXI, LLC *** Assistant Treasurer 7/11  3/15 Asset Recovery XXII, LLC *** Assistant Treasurer 7/11  Present Asset Recovery XXIII, LLC *** Assistant Treasurer 7/11  Present BNY Mellon Investments CTA, LLC * Assistant Treasurer 9/13  Present BNY Mellon Trust of Delaware # Assistant Treasurer 11/11  Present Mellon Hedge Advisors, LLC * Assistant Treasurer 10/11  Present Mellon Holdings LLC ++ Assistant Treasurer 12/11  Present MUNB Loan Holdings, LLC *** Assistant Treasurer 10/11  Present 484 Wall Capital Management LLC Assistant Treasurer -Tax 10/13  Present Airlease Incorporated  Assistant Treasurer -Tax 7/11  Present Albridge Solutions, Inc.  Assistant Treasurer -Tax 6/11  Present Alcentra NY, LLC ++ Assistant Treasurer -Tax 10/12  Present Alcentra US, Inc.  Assistant Treasurer -Tax 10/11  Present Allomon Corporation  Assistant Treasurer -Tax 5/12  Present Alternative Holdings I, LLC *** Assistant Treasurer -Tax 1/13  Present Alternative Holdings II, LLC *** Assistant Treasurer -Tax 1/13  Present AP Residential Realty, Inc.  Assistant Treasurer -Tax 8/11  Present APT Holdings Corporation # Assistant Treasurer -Tax 12/11  Present AURORA-IRE, INC.  Assistant Treasurer -Tax 7/11  Present B.N.Y. Holdings (Delaware) Assistant Treasurer -Tax 4/12  Present Corporation # BNY Administrative Services LLC *** Assistant Treasurer 
